        Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 1 of 8 PageID #: 1



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 ERICK L. HARRIS,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 4:19-cv-00032

 AARON’S, INC.
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes ERICK L. HARRIS (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of AARON’S, INC. (“Defendant”),

as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 2 of 8 PageID #: 2



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Eastern District of Texas.

                                             PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Denton County, Texas, which

is located within the Eastern District of Texas.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a corporation organized under the laws of the state of Georgia with its

principal place of business located at 400 Galleria Parkway SE, Suite 300, Atlanta, Georgia 30339.

Defendant operates retail stores throughout the United States and offers its customers the option

of rent to own furniture and other consumer goods.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

   9. Around the Spring of 2018, Plaintiff entered into an installment agreement with Defendant

for the purchase of a refrigerator.

   10. Shortly thereafter, the refrigerator Plaintiff purchased began to fail.

   11. Plaintiff withheld payment on the installment contract due to the nonfunctioning

refrigerator (“subject debt”).

   12. Subsequently, Plaintiff began receiving calls to his cellular phone, (502) XXX-5579, from

Defendant seeking to collect upon the subject debt.



                                                   2
        Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 3 of 8 PageID #: 3



    13. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -5579. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

    14. Defendant has primarily used the phone number (480) 426-7617 to place collection calls

to Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.

    15. Upon information and belief, the above-referenced phone number ending in -7617 is

regularly utilized by Defendant during its debt collection activity.

    16. During answered calls, Plaintiff was subjected to a noticeable pause, having to say “hello”

several times, before being connected to a live representative.

    17. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon the subject debt.

    18. Plaintiff requested Defendant to provide a repairperson to restore the refrigerator to

working order.

    19. Defendant assured Plaintiff that it would send a repairperson if Plaintiff made the sufficient

payments to make his account current.

    20. Relying on Defendant’s promise, Plaintiff complied with Defendant’s demand to make his

account current.

    21. In spite of Defendant’s assurances, Defendant never sent a repairperson to restore

Plaintiff’s refrigerator.

    22. Defendant’s failure to send a repairperson caused Plaintiff to withhold payments a second

time.

    23. Consequently, Plaintiff demanded that Defendant stop calling him due to its failure to

repair the nonfunctioning refrigerator.



                                                  3
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 4 of 8 PageID #: 4



    24. Despite Plaintiff’s efforts, Defendant continued to regularly call his cellular phone up until

the filing of this lawsuit.

    25. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

    26. Plaintiff has received not less than 20 phone calls from Defendant since asking it to stop

calling.

    27. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

 resulting in expenses.

    28. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    29. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on his cellular phone, and

 diminished space for data storage on his cellular phone.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    30. Plaintiff repeats and realleges paragraphs 1 through 29 as though fully set forth herein.

    31. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”




                                                  4
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 5 of 8 PageID #: 5



   32. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, and the fact that

Plaintiff had to say “hello” several times before a live representative began to speak is instructive

that an ATDS was being utilized to generate the phone calls. Additionally, Defendant continuing

to contact Plaintiff after he demanded that the phone calls stop further demonstrates Defendant’s

use of an ATDS. Moreover, the nature and frequency of Defendant’s contacts points to the

involvement of an ATDS.

   33. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting him.

   34. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   35. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, ERICK L. HARRIS, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.



                                                  5
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 6 of 8 PageID #: 6




               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

   37. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   38. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   39. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   40. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   41. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

20 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   42. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304




                                                6
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 7 of 8 PageID #: 7



   43. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   44. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system absent his consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   45. Defendant further violated the TDCA through its use of deceptive means to collect upon

the subject debt. Plaintiff relied on Defendant’s promise that it would provide repair services for

the nonfunctioning refrigerator if Plaintiff provided sufficient funds to make his account current.

Plaintiff complied with Defendant’s request, but Defendant never sent a repairperson to restore

Plaintiff’s refrigerator. Therefore, Defendant deceived Plaintiff into making a payment under false

pretenses.

   WHEREFORE, Plaintiff, ERICK L. HARRIS, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                                 7
      Case 4:19-cv-00032 Document 1 Filed 01/15/19 Page 8 of 8 PageID #: 8




Dated: January 15, 2018                         Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)            s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                           Counsel for Plaintiff
Admitted in the Eastern District of Texas       Admitted in the Eastern District of Texas
Sulaiman Law Group, Ltd.                        Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200             2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                         Lombard, Illinois 60148
(630) 568-3056 (phone)                          (630) 581-5858 (phone)
(630) 575-8188 (fax)                            (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                        thatz@sulaimanlaw.com




                                            8
